PER CURIAM.
Appellant, Union American Insurance Company, appeals a non-final order denying its motion to compel arbitration over a dispute involving the timeliness of payment for medical benefits to appellee, U.S.A. Diagnostic, Inc. FoR the same reasons discussed by this court in Orion Ins. Co. v. Magnetic Imaging Systems I, 696 So.2d 475 (Fla. 3d DCA 1997), WE CONCLUDE THAT THE DISPUTE CONCERNING ENTITLEMENT TO INTEREST IS SUBJECT TO ARBITRATION UNDER SECTION 627.736(5), Florida Statutes (1997), and THUS IT WAS ERROR FOR THE TRIAL COURT TO deny Union’s motion.
ACCORDINGLY, WE REVERSE AND REMAND FOR arbitration of Union’s claim. See U.S. Security Ins. Co. v. Magnetic Imaging Systems, I, Ltd., 678 So.2d 872 (Fla. 3d DCA 1996); Zac Smith & Co. v. Moonspinner Condominium Assoc., 472 So.2d 1324 (Fla. 1st DCA 1985).
Reversed and remanded.